Citation Nr: 0620687	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.  In February 2006, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD due to service.  He 
specifically points to two stressors in service:  (1) while 
out on a mission on board the U.S.S. Hector (AR 7) around 
January 1971 to February 1971, he witnessed the near 
amputation of another sailor's leg (the sailor's ship 
affiliation is unknown) and (2) witnessing the aftermath of a 
near electrocution of a shipmate while serving on board the 
U.S.S. Ajax (AR 6) around April 1969 to July 1969.  During 
his hearing before the undersigned in February 2006, it was 
requested deck logs or other sources be checked for 
corroboration of these incidents.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO 
should prepare a summary of the claimed 
stressors and request corroborating 
information from the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
Modern Military Branch, National Archives 
8601 Adelphi Rd. College Park, MD  20740 
and/ or other appropriate source(s), 
including from a review of deck logs of 
the U.S.S. Hector for the period from 
January 1971 to February 1971 and the 
U.S.S. Ajax for the period from April 
1969 to July 1969.  Thereafter, the RO 
should make a determination as to whether 
any of the veteran's stressors have been 
corroborated.  

	2.  If, and only if, the stressors are 
verified, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination.  The claims 
folder should be sent to the examiner for 
review and the examiner should indicate 
that he/she has reviewed the claims 
folder.  All necessary special studies or 
tests, to include psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.   

The examiner should determine whether the 
veteran currently suffers from PTSD.  If 
a diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.   If a diagnosis of 
PTSD is made, the examiner should specify 
whether there is a link between the 
current symptomatology and any 
corroborated stressor experience.  

3.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for response.  Thereafter, 
this claim should be returned to this 
Board for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


